Citation Nr: 1014272	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  04-03 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asbestosis. 

2.  Entitlement to an initial rating in excess of 20 percent 
for osteoarthritis of the right ankle.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1955 to 
September 1958. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above claim.  When this 
claim was originally before the Board in April 2009, it was 
remanded for further development.  

The issue of entitlement to an initial rating in excess of 20 
percent for osteoarthritis of the right ankle is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos during military 
service.

2.  The evidence of record shows that it is at least as 
likely as not that the Veteran's currently diagnosed 
asbestosis is related to exposure to asbestos during military 
service.


CONCLUSION OF LAW

Service connection for asbestosis is warranted. 38 U.S.C.A. 
§§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  As the Veteran's claim for service connection is 
granted, any failure in notifying or assisting him is 
harmless error.  

The Board notes that, with asbestos-related claims, it must 
determine whether the claim development procedures applicable 
to such claims have been followed.  Ashford v. Brown, 10 Vet. 
App. 120, 124-125 (1997) (while holding that the Veteran's 
claim had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  With these claims, 
the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information provided in M21-1MR, § 
VI.ii.1.H.29.b.  In this case, the record shows that the RO 
complied with these procedures.  Nevertheless, any deficiency 
in the development of the Veteran's claim would not be 
prejudicial as the Board herein grants service connection for 
asbestosis, which represents a complete grant of the benefit 
sought on appeal.

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection requires 
competent evidence showing: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making this 
determination, the Board must assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 
(1991).  While the Board is not free to ignore the opinion of 
a treating physician, it is free to discount the credibility 
of that physician's statement.  See Guerrieri v. Brown, 4 
Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. 
App. 97, 101 (1992).  

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988) (now included 
in VA Adjudication Procedure Manual, M21-1MR, §§ IV.ii.1.H.29 
and IV.ii.2.C.8.d (Sept. 29, 2006)). Additionally, an opinion 
by VA's Office of General Counsel discussed the development 
of asbestos claims.  VAOPGCPREC 4-00.  Of note, the VA 
guidelines indicate that the latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1MR, § 
VI.ii.1.H.29.a.  An asbestos-related disease can also develop 
from brief or indirect exposure to asbestos.  Id.

At the outset, the Board notes that the Veteran's service 
treatment records were formally found to be unavailable in 
March of 2003, following various efforts to obtain such 
records were made in June 2002, July 2002, and March 2003.  

The Veteran asserts that service connection for asbestosis is 
warranted because he developed this condition as a result of 
exposure to asbestos in service.  The Veteran has reported 
that he was exposed to asbestos in tanks, where a firewall 
between the engine and turret contained asbestos; while 
working on motor pool unit vehicles, including working on the 
brakes, turrets, and gaskets; in army barracks in Germany, 
which were lined with asbestos; and onboard an Army transport 
ship on his return from Germany, the U.S.N.S. Buckner.  In 
support of this contention, the Veteran has submitted a 
newspaper article titled, "High Court Sides with Workers in 
Asbestos Case," which indicates that, in the 1970s and 
before, asbestos was used for many products, including in 
fireproofing materials and insulation.  He has also submitted 
an article titled, "Asbestos in Brakes: Exposure and Risk of 
Disease," which indicates that people that service brakes, 
most of which contain asbestos, have an increased likelihood 
of developing mesothelioma.  Additionally, he has submitted 
the maintenance manual for a series of military vehicles, 
along with photocopies of some of the military vehicles he 
worked on during service.  Finally, he has submitted sections 
of the Occupational Safety and Health Administration (OSHA) 
regulations that pertain to exposure to asbestos.  

A review of the record reveals that the Veteran served in the 
U.S. Army from September 1955 to September 1958, including 
over a year of foreign service, which he has reported was in 
Germany.  His military occupational specialty was as an armor 
crewman and his in-service training courses included turret 
maintenance.  

The Board finds no reason to doubt the credibility of the 
Veteran in reporting his exposure to asbestos during service.  
His records are internally consistent, and it is facially 
plausible that he had such exposure while in service, 
especially given his duty assignment as an armor crewman, his 
training in turret maintenance, and his service abroad, which 
would have required travel on an Army transport ship.  The 
Veteran is also competent to report his in-service duties and 
experiences.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005).  Competent testimony is limited to that which the 
witness has actually observed, and is within the realm of his 
personal knowledge; such knowledge comes to a witness through 
use of his senses, that which is heard, felt, seen, smelled 
or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is 
within the Veteran's realm of personal knowledge whether he 
worked on tanks, stayed in barracks lined with asbestos, and 
traveled on the U.S.N.S. Buckner.  Given the circumstances of 
the Veteran's service and his reported in-service exposure, 
which the Board finds to be credible and competent, the Board 
concedes that the Veteran was exposed to asbestos during 
service.  

Having conceded exposure in service to asbestos, the question 
remains whether the Veteran's current lung disorder, 
diagnosed as asbestosis, is related to such exposure.  In 
this regard, the Board notes that the Veteran was first 
diagnosed with asbestosis in September 2000 by his private 
doctor, Dr. Robert Katz.  

Additionally, in July 2001, the Veteran underwent a pulmonary 
medical consultation with Dr. Robert J. Mezey.  At the outset 
of the consultation, Dr. Mezey noted that the Veteran had 
significant occupational exposure and that the latency period 
for his asbestos-related disease was over 15 years.  Based on 
his physical examination, medical history, available medical 
records, pulmonary function testing, and interpretation of 
chest x-rays, Dr. Mezey diagnosed the Veteran with asbestosis 
and asbestos-related pleural disease.  In this regard, Dr. 
Mezey reported that the Veteran's pulmonary function tests 
demonstrated reduced vital capacity and restrictive patterns; 
his chest x-rays showed small irregular opacities; and his 
chest x-rays showed pleural plaques and pleural thickening.  

Similarly, in March 2003, Dr. John F. Peters diagnosed the 
Veteran with asbestosis based on his clinical findings, chest 
radiography, and pulmonary function testing.  Dr. Peters 
reported that this diagnosis was appropriate given the 
Veteran's exposure to asbestos.  Subsequently, in June 2008, 
Dr. Peters reported that the Veteran has asbestosis and that 
this condition would not resolve.  

Additionally, in December 2008, the Veteran's primary care 
doctor, Dr. Luis A. Urrutia, reported that he had treated the 
Veteran for the past ten years, and that in this time, the 
Veteran had suffered from asbestosis.  In this regard, Dr. 
Urrutia reported that previous chest x-rays and pulmonary 
function tests supported the diagnosis of asbestosis.  Dr. 
Urrutia went on to report that, upon reviewing the Veteran's 
claims file, he believed that it was as likely as not that 
the Veteran's asbestosis was linked to asbestos exposure 
during his military service, when he was exposed to asbestos 
as an armored crewman, onboard the U.S.S. Buckner, and in 
military housing.  

Based on the foregoing, the Board finds that the evidence 
supports the conclusion that the Veteran currently has 
asbestosis.  In this regard, the Board finds it significant 
that, upon reviewing the Veteran's clinical findings, chest 
radiography, and pulmonary function test results, Dr. Mezey, 
Dr. Peters, and Dr. Urratia all concurred that the evidence 
supported a diagnosis of asbestosis.  

Moreover, the Board finds that the preponderance of the 
evidence supports the conclusion that the Veteran's 
asbestosis is related to his asbestos exposure in service.  
In this regard, the Board finds it particularly significant 
that, after examining the Veteran and reviewing his complete 
claims file and medical history, the Veteran's private 
doctor, Dr. Urratia, provided the opinion that the Veteran's 
asbestosis was as likely as not linked to his asbestos 
exposure during military service, which included exposure as 
an armored crewman, while onboard the U.S.S. Buckner, and in 
military housing.  Moreover, the Board notes that there is no 
contrary opinion of record.  

Therefore, the Veteran meets all of the elements required for 
service connection.  He currently has asbestosis, and he has 
consistently reported the circumstances surrounding his in-
service exposure to asbestos, as evidenced by his private 
treatment records and his statements supporting his claim, 
and which is further bolstered by his military occupational 
specialty as an armored crewman with foreign service in 
Germany.  Finally, Dr. Urratia has attributed the Veteran's 
asbestosis to his in-service exposure to asbestos, thereby 
providing the necessary nexus between the claimed in-service 
injury and the present disability.

Accordingly, applying the benefit of the doubt doctrine, all 
doubt is resolved in favor of the Veteran.  See 38 C.F.R. 
§ 3.102.  Therefore, the Veteran's claim for service 
connection for asbestosis is granted.  


ORDER

Entitlement to service connection for asbestosis is granted.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The record reflects that, in March 2010, the Veteran filed a 
notice of disagreement (NOD) to the May 2009 rating decision 
that assigned an initial 20 percent evaluation for the 
Veteran's osteoarthritis of the right ankle.  The Board finds 
that the Veteran's NOD regarding this issue was timely filed 
with the agency of original jurisdiction.  See 38 C.F.R. §§ 
20.201, 20.300, 20.301(a), 20.302(a).  However, the record 
does not reflect that the RO issued a statement of the case 
(SOC) in response to the Veteran's March 2010 NOD.  In such 
cases, the Board is required to remand the issue to the RO 
for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing 
the issue of entitlement to an initial 
rating in excess of 20 percent for 
osteoarthritis of the right ankle.  Inform 
the Veteran that in order to complete the 
appellate process for this matter he 
should submit a timely substantive appeal.  
If the Veteran completes his appeal by 
filing a timely substantive appeal, the 
matter should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


